Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTING FIRM Steel Excel Inc. San Ramon, California We hereby consent to the incorporation by reference in the Registration Statement on Form S8 (Nos. 333-137397, 333-119271 and 333-118090) of Steel Excel Inc. of our reports dated March 8, 2013, relating to the 2012 and 2011 consolidated financial statements and financial statement schedule, and the effectiveness of Steel Excel Inc.’s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP San Jose, California March 8, 2013
